Exhibit 10.13



Amendment Two To Revolving (Grid) Promissory Note

And Loan Agreements



This Amendment Two is dated as of September 27, 2007 and is made by and between
INTEGRATED BIOPHARMA, INC. (the “Borrower”) and AMALGAMATED BANK, a New York
banking corporation (the “Bank”).

Statement of the Premises.

Borrower previously issued to Bank a Revolving (Grid) Promissory Note dated as
of September 1, 2006 in the maximum principal amount of $15,000,000.00 (as
amended by Amendment One to Revolving (Grid) Promissory Note and Loan Agreement
dated as of March 28, 2007, the “Revolving Note”). Borrower and Bank desire to
extend the maturity date of the Revolving Note.

Borrower and Bank also entered into a letter agreement dated as of September 1,
2006 in connection with the Revolving Note (as amended by Amendment One to
Revolving (Grid) Promissory Note and Loan Agreement dated as of March 28, 2007,
the “Revolving Loan Agreement”). Borrower and Bank desire to amend the Revolving
Loan Agreement to reflect the revised maturity date of the Revolving Note and to
make certain other changes thereto.

Borrower previously issued to Bank a Term Promissory Note dated as of March 28,
2007 in the original principal amount of $10,000,000.00 (the “Term Note”).

Borrower and Bank also entered into a letter agreement dated as of March 28,
2007 in connection with the Term Note (the “Term Loan Agreement”).

Statement of Consideration

Accordingly, in consideration of the premises, and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties hereto agree
as follows.

Agreement

1.     Defined Terms. The terms “this Note”, “hereunder” and similar references
in the Revolving Note shall be deemed to refer to the Revolving Note as amended
hereby. The terms “this Loan Agreement”, “hereunder” and similar references in
the Revolving Loan Agreement shall be deemed to refer to the Revolving Loan
Agreement as amended hereby. The terms “this Loan Agreement”, “hereunder” and
similar references in the Term Loan Agreement shall be deemed to refer to the
Term Loan Agreement as amended hereby. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Revolving
Note.

2.     Revolving Note Amendments.

a.     Effective as of the date hereof, references in the Revolving Note to
“October 31, 2007” are hereby amended to read “December 31, 2007.”

b.     The Loan Rate Rider, which is part of the Revolving Note, is hereby
amended to restate the definition of “LIBOR Interest Rate Margin” in its
entirety as follows:

“ ‘LIBOR Interest Rate Margin’ shall be determined according to the Pricing Grid
set forth below. From the date hereof until the date of delivery of the
compliance certificate for the period ending September 30, 2007, the LIBOR
Interest Rate Margin shall be a percentage, per annum, determined by reference
to Level I on the following pricing grid; and thereafter the LIBOR Interest Rate
Margin shall be a percentage, per annum, determined by reference to the Leverage
Ratio in effect from time to time as set forth below:

Pricing Grid:



Level

Total Leverage Ratio

LIBOR
Interest Rate
Margin

I

Total Debt / EBITDA > 3.50x for any Test Period after Closing.

3.00%

II

Total Debt / EBITDA > 3.00x and < 3.50x for any Test Period after closing.

2.75%

III

Total Debt / EBITDA > 2.50x and < 3.00x for any Test Period after closing.

2.50%

IV

Total Debt / EBITDA > 2.00x and < 2.50x for any Test Period after closing.

2.25%

V

Total Debt / EBITDA < 2.00x for any Test Period after closing.

2.00%



Test Periods will be quarterly and, for purposes of this definition only, the
EBITDA calculation shall be cumulative for the four quarters ending as of each
Test Period. Borrower shall submit to Bank, within 15 days after the end of each
of Borrower's fiscal quarters, a compliance certificate calculating the Leverage
Ratio for the Test Period ending on the last day of the previous fiscal quarter.
No change in the LIBOR Interest Rate Margin shall be effective until three
Business Days after the date on which the Bank shall have received such
compliance certificate from Borrower. Upon the occurrence and during the
continuance of an Event of Default under clause (2) of the definition of Event
of Default, or following notice thereof from the Bank upon the occurrence and
during the continuance of any other Event of Default, the LIBOR Interest Rate
Margin shall be set at Level I.”



3.     Effect on the Revolving Note. Except as specifically amended above, the
Revolving Note shall remain in full force and effect and is hereby ratified and
confirmed. This Amendment Two shall be annexed to the Revolving Note as an
allonge thereto, shall be effective even if not so annexed, and shall be deemed
to be part of the Revolving Note.

4.     Revolving Loan Agreement Amendments. Effective as of the date hereof, the
Revolving Loan Agreement is modified as follows:

a.     References in the Revolving Loan Agreement to “October 31, 2007” are
hereby amended to read “December 31, 2007.”

b.     Section 2(a) of the Revolving Loan Agreement is amended (i) to change the
period at the end of paragraph (7) to a semi-colon and (ii) to add thereto the
following paragraphs 8, 9 and 10:

“(8) The personal guaranty of E. Gerald Kay, pursuant to an agreement in form
and substance satisfactory to Bank, with respect to up to $4,500,000 of the
Liabilities, as defined in the Note, which guaranty (i) shall be reduced to a
maximum of $3,000,000 in Liabilities if and when the Loan has been permanently
reduced to $6,000,000 pursuant to Section 3(g) hereof and (ii) shall be
released, together with the pledge referenced in the following paragraph, if and
when the Borrower is in Covenant Compliance as defined in Section 3(g);

(9) A pledge by E. Gerald Kay, pursuant to an agreement in form and substance
satisfactory to Bank, of cash and/or market securities acceptable to Bank
(collectively, “Liquid Assets”) to Bank with a value of at least $1,500,000 in
the aggregate, which pledge agreement shall (i) require Mr. Kay a pledge of
Liquid Assets with a value at all times of at least $1,500,000 and to add Liquid
Assets to the pledged collateral if the value of the then existing collateral
drops below such $1,500,000 and (ii) prohibit Mr. Kay from encumbering any of
his personal assets without the prior written consent of the Bank so long as
such guarantee is in effect; and

(10) The personal guaranty of Carl DeSantis, pursuant to an agreement in form
and substance satisfactory to Bank, with respect to up to $1,500,000 of the
Liabilities, as defined in the Note, which guaranty shall be released if and
when the immediately preceding paragraph 2(a)(9) is complied with.”

c.     Section 3(g) of the Revolving Loan Agreement is amended and restated to
read in its entirety as follows:



“(g)     after giving effect to the making of such Loan on such Borrowing Date,
the aggregate principal amount of all Loans then outstanding does not exceed (i)
$15,000,000 if the Borrower has met the Covenant Thresholds, as defined below or
(ii) $7,500,000, if the Borrower has not met the Covenant Thresholds, as defined
below, which $7,500,000 amount shall be permanently reduced, but not below
$6,000,000, by each payment of the Loan made on or after the date hereof. For
the avoidance of doubt, no portion of the $1,500,000 difference between the
$7,500,000 above and the $6,000,000 above may be reborrowed once it has been
repaid. For purposes of this paragraph Borrower shall have met the Covenant
Thresholds if (i)(A) at the end of the Borrower’s then most recently ended
fiscal quarter, Borrower’s Total Leverage Ratio, based on trailing twelve month
EBITDA, did not exceed 4.50 to 1.00, and (B) Borrower’s Consolidated EBITDA, for
the twelve months ending on the last day of Borrower’s then most recently ended
fiscal quarter, was at least $5,500,000 and (C) Borrower’s Consolidated Fixed
Charge Coverage Ratio, for the twelve month period ending on the last day of
Borrower’s then most recently ended fiscal quarter, was not less than 1.75 to
1.00 or (ii) the most recent fiscal quarter end of Borrower is June 30, 2008 or
later and, as of such fiscal quarter end and for the applicable periods then
ended, Borrower is in compliance with the provisions of Sections 5(f), 5(g) and
5(h) hereof; and”



d.     The following new Section 3(h) is added to the Revolving Loan Agreement
immediately following Section 3(g) therein:



“(h)     the documents referenced in Section 2(a), as amended from time to time
in accordance with their terms, shall remain in full force and effect as of such
Borrowing Date.”



e.     Section 5(g) of the Revolving Loan Agreement is amended and restated to
read in its entirety as follows:

“(g)     Minimum Consolidated EBITDA. Borrower shall not permit Consolidated
EBITDA for any Test Period set forth in the table below, tested as of the last
day of such Test Period, to be less than the amount indicated:




Test Period

Minimum
Consolidated EBITDA

July 1, 2006 – June 30, 2007

$300,000

July 1, 2007 - September 30, 2007

($750,000)

July 1, 2007 – December 31, 2007

$1,875,000

July 1, 2007 – March 31, 2008

$3,925,000

Each successive four quarter period thereafter

$5,500,000”



f.     The following new Section 5(p) is added to the Revolving Loan Agreement
immediately following Section 5(o) therein:



(p)     Monthly Financial Statements. As soon as available and in any event
within twenty (20) days after the end of each calendar month of Borrower and its
affiliates, the Borrower shall deliver to the Bank Borrower’s internally
prepared financial statements and a statement by the Chief Financial Officer of
the Borrower certifying that, to the best of his or her knowledge: (i) such
statements adequately represent the Borrower’s financial condition, and (ii) no
material adverse changes to the Borrower’s accounting policies or changes in the
Borrower’s business have occurred.



g.     The following new Section 7(e) is added to the Revolving Loan Agreement
immediately following Section 7(d) therein:



(e)     Pledge of Assets. If there is not in place, by October 26, 2007, a
pledge by E. Gerald Kay, pursuant to an agreement in form and substance
satisfactory to Bank, of cash and/or market securities acceptable to Bank
(collectively, “Liquid Assets”) to Bank with a value of at least $1,500,000 in
the aggregate, which pledge agreement shall (i) require Mr. Kay a pledge of
Liquid Assets with a value at all times of at least $1,500,000 and to add Liquid
Assets to the pledged collateral if the value of the then existing collateral
drops below such $1,500,000 and (ii) prohibit Mr. Kay from encumbering any of
his personal assets without the prior written consent of the Bank so long as
such guarantee is in effect.



h.     Section 7 of the Revolving Loan Agreement is hereby amended to add the
following at the end thereof:

          “(e) If any of the documents referenced in Section 2(a)(8), Section
2(a)(9) or Section 2(a)(10) hereof shall cease to be in full force and effect
except in accordance with the terms of such Sections.”



5.     Effect on the Revolving Loan Agreement. Except as specifically amended
above, the Revolving Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

6.     Term Loan Agreement Amendment. Effective as of the date hereof, the Term
Loan Agreement is modified as follows:

a.     Section 4(g) is amended and restated to read in its entirety as follows:

“(g)     Minimum Consolidated EBITDA. Borrower shall not permit Consolidated
EBITDA for any Test Period set forth in the table below, tested as of the last
day of such Test Period, to be less than the amount indicated:






Test Period

Minimum
Consolidated EBITDA

July 1, 2006 – June 30, 2007

$300,000

July 1, 2007 - September 30, 2007

($750,000)

July 1, 2007 – December 31, 2007

$1,875,000

July 1, 2007 – March 31, 2008

$3,925,000

Each successive four quarter period thereafter

$5,500,000”



b.     The following new Section 4(p) is added to the Term Loan Agreement
immediately following Section 4(o) therein:



(p)     Monthly Financial Statements. As soon as available and in any event
within twenty (20) days after the end of each calendar month of Borrower and its
affiliates, the Borrower shall deliver to the Bank Borrower’s internally
prepared financial statements and a statement by the Chief Financial Officer of
the Borrower certifying that, to the best of his or her knowledge: (i) such
statements adequately represent the Borrower’s financial condition, and (ii) no
material adverse changes to the Borrower’s accounting policies or changes in the
Borrower’s business have occurred



c.     The following new Section 6(e) is added to the Term Loan Agreement
immediately following Section 6(d) therein:



(e)     Pledge of Assets. If there is not in place, by October 26, 2007, a
pledge by E. Gerald Kay, pursuant to an agreement in form and substance
satisfactory to Bank, of cash and/or market securities acceptable to Bank
(collectively, “Liquid Assets”) to Bank with a value of at least $1,500,000 in
the aggregate, which pledge agreement shall (i) require Mr. Kay a pledge of
Liquid Assets with a value at all times of at least $1,500,000 and to add Liquid
Assets to the pledged collateral if the value of the then existing collateral
drops below such $1,500,000 and (ii) prohibit Mr. Kay from encumbering any of
his personal assets without the prior written consent of the Bank so long as
such guarantee is in effect.



7.      Effect on the Term Loan Agreement. Except as specifically amended above,
the Term Loan Agreement shall remain in full force and effect and is hereby
ratified and confirmed.

8.     Waiver and Post-Closing Matters. Bank hereby waives (i) the Events of
Default consisting of Borrower’s failure to comply with Sections 5(f), 5(g) and
5(h) of the Revolving Loan Agreement and Sections 4(f), 4(g) and 4(h) of the
Term Loan Agreement for the period ending June 30, 2007, (ii) Borrower’s
compliance with Sections 5(f) and 5(h) of the Revolving Loan Agreement and
Sections 4(f) and 4(h) of the Term Loan Agreement for the periods ending
September 30, 2007, December 31, 2007 and March 31, 2008 and (iii) any Events of
Default occurring prior to the date hereof pursuant to the Post-Closing Letter
dated as of April 2, 2007 by and between Borrower and Bank, as amended (the
“Post-Closing Letter”). Borrower and Bank hereby agree that all items referenced
in the Post-Closing Letter and not yet delivered shall be delivered on or before
October 12, 2007. Any failure to comply with the foregoing sentence shall be an
Event of Default.

9.     Consent. Bank hereby (a) consents to the divestiture by Borrower of 81%
of the Equity Interests in INB Biotechnologies, Inc. in the form of a dividend
to shareholders and (ii) waives any violation of Section 6(f) of Revolving Loan
Agreement and Section 5(f) of the Term Loan Agreement which would otherwise have
resulted from such sale; provided that this consent and waiver shall be
effective only if (i) any proceeds received by Borrower from such transaction
are promptly utilized to pay, in part, the Term Note and (ii) the guarantee
given to Bank by INB Biotechnologies, Inc. and the security interest granted to
Bank by it in support thereof shall remain in place following such divestiture.

10.     Representations and Warranties. Borrower makes the following
representations and warranties which shall be deemed to be continuing
representations and warranties so long as any Liabilities remain unpaid:

10.1     Authorization. Borrower has the power and authority to borrow under the
Revolving Note, the Revolving Loan Agreement and the Term Loan Agreement, as
amended by this Amendment Two, and to execute, deliver and perform this
Amendment Two and any documents delivered in connection with it, all of which
have been duly authorized by all proper and necessary corporate action.

10.2     Binding Effect. This Amendment Two has been duly executed and delivered
by Borrower and the Revolving Note, Revolving Loan Agreement and Term Loan
Agreement, each as amended by this Amendment Two, constitute the legal, valid
and binding obligation of Borrower, enforceable in accordance with their terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights.

10.3     Consents; Governmental Approvals. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the execution or
delivery of this Amendment Two or any other document executed and delivered by
Borrower herewith, the consummation by Borrower of the transactions herein
contemplated or the performance of or compliance by the Borrower with the terms
and conditions hereof or thereof.

10.4     Representations and Warranties. Except as disclosed to the Bank in
writing, the representations and warranties contained in the Revolving Loan
Agreement, as amended by this Amendment Two, are true on and as of the date
hereof with the same force and effect as if made on and as of the date hereof.

10.5     Absence of Conflicts. Neither the execution and delivery of this
Amendment Two by Borrower or any other document executed and delivered by
Borrower herewith, nor the consummation by Borrower of the transactions herein
or therein contemplated, nor performance of or compliance by the Borrower with
the terms and conditions hereof or thereof, as the case may be, does or will

(a)     violate or conflict with any Law, or

(b)     violate, conflict with or result in a breach of any term or condition
of, or constitute a default under, or result in (or give rise to any right,
contingent or otherwise, of any Person to cause) any termination, cancellation,
prepayment or acceleration of performance of, or result in the creation or
imposition of (or give rise to any obligation, contingent or otherwise, to
create or impose) any Security Interest upon the assets of Borrower (except for
any Security Interest in favor of Bank securing the Liabilities) pursuant to, or
otherwise result in (or give rise to any right, contingent or otherwise, of any
Person to cause) any change in any right, power, privilege, duty or obligation
of Borrower under or in connection with,

(i)     the governing documents of Borrower,

(ii)     any contractual obligations creating, evidencing or securing any Debt
to which Borrower is a party or by which it or any of its properties (now owned
or hereafter acquired) may be subject or bound, or

(iii)     any other contractual obligation of Borrower, where the violation,
conflict, breach or default, or result, is, has or would be reasonably likely to
be or have a material adverse effect on Borrower’s business or financial
condition or results, or

(c)     require the consent of, or notice to, any Person pursuant to any of the
items referenced in clauses (i), (ii) or (iii) of Section 6.5 above, which
consent has not been obtained or which notice has not been given.

10.6     No Events of Default. No Default and no Event of Default has occurred
or is continuing, except any Default or Event of Default that has been waived by
the Bank in writing.

10.7     No Material Misstatements. Neither this Amendment Two nor any document
delivered to Bank by or on behalf of Borrower to induce Bank to enter into this
Amendment Two contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements herein or therein not
misleading in light of the circumstances in which they were made.

11.     Conditions of Amendment. The Bank shall have no obligation to execute or
deliver this Amendment Two until each of the following conditions shall have
been satisfied:

11.1     Borrower shall have duly executed this Amendment Two.     

11.2     Borrower shall have taken all appropriate corporate action to authorize
the execution and delivery of this Amendment Two and the taking of all other
action contemplated by this Amendment Two, and the Bank shall have been
furnished with copies of all such corporate action, certified by a duly
authorized representative of Borrower as being true and correct and in full
force and effect without amendment on the date hereof, and such other corporate
documents as Bank may request.

11.3     Borrower shall have delivered to Bank any and all consents necessary to
permit the transactions contemplated by this Amendment Two.

11.4     Borrower shall have delivered to the Bank the documents referenced in
Section 4(b) above and the same shall remain in full force and effect except as
otherwise specifically provided in Section 2(a) of the Revolving Loan Agreement,
as amended hereby.

11.5     Borrower shall have paid the fees and disbursements of Bank’s counsel
in connection with this Amendment Two.

11.6     Borrower shall have delivered to Bank such additional documentation,
consents, authorizations, insurance certificates, opinions of counsel and other
instruments and agreements as Bank or its counsel may reasonably require. All
such documentation, instruments and other legal matters in connection with this
Amendment Two shall be satisfactory in form and substance to the Bank and its
counsel.

12.     Miscellaneous.

12.1     Effect on Loan Documents. The Borrower hereby ratifies and confirms the
terms of the Loan Documents and agrees that, except as specifically amended
hereby, the Loan Documents remain in full force and effect.

12.2     Entire Agreement; Binding Effect. The Revolving Loan Agreement, as
amended by this Amendment Two, represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof. This
Amendment Two supersedes all prior negotiations and any course of dealing
between the parties with respect to the subject matter hereof. This Amendment
Two shall be binding upon Borrower and its successors and assigns, and shall
inure to the benefit of, and be enforceable by Bank and its successors and
assigns.

12.3     Severability. If any provision of this Amendment Two shall be
determined by a court to be invalid, such provision shall be deemed modified to
conform to the minimum requirements of applicable law.

12.4     Headings. The section headings inserted in this Amendment Two are
provided for convenience of reference only and shall not be used in the
construction or interpretation of this Amendment Two.

12.5     Reaffirmation. Reference is made to the following documents executed
and delivered by Borrower to Bank (i) an Accounts Receivable Continuing Security
Agreement dated on or about September 1, 2006 (the “Existing Security
Agreement”), (ii) the Inventory Rider (Rider A) to Accounts Receivable
Continuing Security Agreement attached thereto (the “Inventory Rider”) and (iii)
the Equipment Rider (Rider B) to Accounts Receivable Continuing Security
Agreement attached thereto (the “Equipment Rider” and, together with the
Security Agreement and Inventory Rider, the “Security Agreement”)) and (iv) a
Deposit Account Pledge Agreement dated on or about September 1, 2006 (the
“Pledge Agreement”), all to secure payment and performance of any and all
indebtedness and obligations of Borrower to Bank, whether then existing or
thereafter incurred, of every kind and character; and each of the documents
referenced in this paragraph is hereby ratified and reaffirmed in its entirety
and remains in full force and effect.

13.     Execution in Counterparts. This Amendment Two may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all or which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment Two by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment Two.

14.     Governing Law. Pursuant to Section 5-1401 of the New York General
Obligations Law, the whole of this Amendment Two and the rights and obligations
of the parties hereto shall be governed, construed and interpreted in accordance
with, the laws of the State of New York without regard to any conflicts-of-laws
rules which would require the application of the laws of any other jurisdiction.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Two to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.



 

INTEGRATED BIOPHARMA, INC.

     

By: /s/ E. Gerald Kay

 

Name: E. Gerald Kay

 

Title: Chief Executive Officer

             

AMALGAMATED BANK

 

By: /s/ Gary Harkins

 

Name: Gary Harkins

 

Title: Vice President

